Dillon, J. (dissenting).
I dissent. Given the strong presumption of constitutionality of a legislative enactment and the heavy burden imposed upon one who would overcome the presumption, I am not persuaded that section 222 of the Labor Law is unconstitutional upon any of the asserted grounds. The narrow applicability of the statute, limited as it is to public works contracts to be performed exclusively on State land by contractors having a direct contractual relationship with the State’s governmental entities and who will be paid solely by the State or its governmental subdivisions, removes it from *446the scope of any challenge under the privileges and immunities clause (US Const, art IV, § 2) and justifies its discrimination against nonresidents (cf. Hicklin v Orbeck, 437 US 518, 528; see McCready v Virginia, 94 US 391).
Nor do I believe that the commerce clause (US Const, art I, § 8), which grants Congress the power to "regulate Commerce with foreign Nations, and among the several States”, should be applied, in the circumstances presented, to a public works contract for the construction of a sewer line undeniably situate intrastate (cf. City of Philadelphia v New Jersey, 437 US 617, Hicklin v Orbeck, 437 US 518, 531-534, supra; Baldwin v G. A. F. Seelig, Inc., 294 US 511).
Finally, while the durational residency requirement of section 222 of the Labor Law raises a matter of constitutional interest with which we are not here confronted (see, e.g., Phelan v City of Buffalo, 54 AD2d 262 and cases cited therein), the plaintiffs may not meritoriously claim a denial of equal protection where the State’s action is reasonably based and is taken in the exercise of its traditional governmental function.
The judgment should be reversed and the complaint dismissed.
Marsh, P. J., Simons and Hancock, Jr., JJ., concur with Moule, J.; Dillon, J., dissents and votes to reverse judgment and dismiss complaint in an opinion.
Judgment affirmed, with costs.